


--------------------------------------------------------------------------------

Services Agreement


This services agreement (the "Agreement") dated this 7th day of June, 2018 by
and between:


1. HCi Viocare, a company incorporated pursuant to the laws of the State of
Nevada, U.S.A., having an office at Kintyre House, 209 Govan Road, Glasgow,
Scotland, UK G51 1HJ, with company registration number E0214052007-4
(hereinafter referred to as "The Company") and


2. Georgios Dritsoulas, Greek citizen, residing at 16 Kefallinias St., Alimos,
17455, Greece, holder of the Greek Passport No. AP0252726 issued on 29.01.2018
by Iss. Office N.P.C. (hereinafter referred to as "Consultant").


Recitals


I. The Company is in the business of healthcare and wishes to raise funds in
order to enforce its operation and expand its business (the "Project"). As per
this Project, The Company wishes to identify potential investors. In view of the
Project, The Company wishes to obtain services from Consultant as more
particularly described herein ("Scope of Services and Manner of Performance").


II. Consultant is a professional in the business of providing such services and
has agreed to provide the services under the terms and conditions set forth in
this Agreement.


Now, therefore, in consideration of the faithful performance of the obligations
set forth herein and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, Consultant and The Company hereby
agree as follows:


Terms


1. Scope of Services.  Consultant shall provide services to The Company for the
development of the Project, pertaining the enforcement of its operation and the
expansion of its business through the identification of potential qualified
investors for the Company. Under this Agreement, Consultant undertakes to
identify and introduce potential investors (the "Investors") to The Company. The
Company does not, hereby, undertake to conclude any transaction with the
introduced Investors.


2. Manner of performance.  Consultant shall provide services for The Company and
shall introduce the Investors to The Company. The time, place and manner of
performance of the services hereunder, including the amount of time allocated by
Consultant, shall be determined at the sole discretion of Consultant.


3. Status of Consultant.  Consultant shall act as an independent consultant and
not as an agent or employee of The Company and Consultant shall make no
representation as an agent or employee of The Company. Consultant shall furnish
and be responsible for all costs related to this Agreement which shall be
related to the services provided by Consultant. Consultant shall have no
authority to bind The Company or incur other obligations on behalf of The
Company. Likewise, The Company shall have no authority to bind or incur
obligations on behalf of Consultant.
1

--------------------------------------------------------------------------------



4. Confidentiality Agreement.  In the event The Company discloses information to
Consultant that The Company considers to be secret, proprietary or non-public it
shall notify Consultant. Consultant agrees to hold said information in
confidence. Proprietary information shall be used by Consultant only in
connection with services rendered under this Agreement. Proprietary information
shall not be deemed to include information that is in or becomes in the public
domain without violation of this Agreement by The Company or is rightfully
received from a third entity having no obligation to The Company and without
violation of this Agreement.  In reciprocal, The Company agrees to hold
confidential all trade secrets of and methods employed by Consultant in
fulfillment of services rendered.


5. Indemnification.  The Company and Consultant mutually agree that they shall
at all times abide by all of the regulations of the respective jurisdictions in
which they perform their services.  The Company agrees to indemnify and hold
harmless Consultant against any losses, claims, damages, liabilities and/or
expenses (including any legal or other expenses reasonably incurred in
investigating or defending any action or claim in respect thereof) to which
Consultant may become subject to, because of the actions of The Company or its
agents. Likewise, Consultant agrees to indemnify and hold harmless The Company
against any losses, claims, damages, liabilities and/or expenses (including any
legal or other expenses reasonably incurred in investigating or defending any
action or claim in respect thereof) to which The Company may become subject to,
because of the actions of Consultant or its agents.


6. Conflict of Interest.  Consultant shall be free to perform services for other
persons. Consultant shall notify in writing The Company of its performance of
identical or similar services for any other company that could conflict with its
obligations under this Agreement.


7. Term.  The term of this Agreement shall be for a time-period of six (6)
months, starting on 08.05.2018 and ending on 07.11.2018 or upon written notice
by either party to the other of their intent to terminate the Agreement.
Commitment shall begin upon execution, by both parties, of this Agreement. Upon
mutual agreement in writing the parties may renew or extend this Agreement.


8. Compensation.  Consultant shall receive compensation in the form of stock,
namely fifty thousand (50,000) restricted common shares of The Company (the
"Compensation Shares") to be issued upon signing of this Agreement.  The
Compensation Shares shall be issued as fully paid and non-assessable and shall
be subject to applicable resale restrictions. The Compensation Shares shall be
considered fully earned and beneficially owned upon the execution date of this
Agreement, and shall be non-refundable in every respect, even in the event of
early termination of this Agreement.


9.     Securities Law.  The issuance and sale of the Compensation Shares to The
Consultant will be made in reliance on an exemption from the registration
requirements contained in Regulation S promulgated under the Securities Act of
1933, as amended (the "1933 Act").  The Company reserves the right to request
from The Consultant any additional certificates or representations required to
establish an exemption from applicable securities legislation prior to the
issuance of any Compensation Shares.
The certificates representing the Compensation Shares to be issued to The
Consultant will be affixed with the following legends describing such
restrictions:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR
RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.
2

--------------------------------------------------------------------------------

The Consultant represents and warrants that at the time of entry into this
Agreement and on the date of the issuance of any Compensation Shares that:
·
The Consultant understands and agrees none of the Compensation Shares have been
or will be registered under the 1933 Act, or under any state securities or "blue
sky" laws of any state of the United States, and, unless so registered, may not
be offered or sold in the United States or, directly or indirectly, to U.S.
Persons, as that term is defined in Regulation S under the 1933 Act ("Regulation
S"), except in accordance with the provisions of Regulation S, pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act and in each case only in accordance with applicable state and foreign
securities laws;

·
The Consultant is not a U.S. Person (as such term is defined in Regulation S of
the 1933 Act) and is not acquiring the Compensation Shares for the account or
benefit of, directly or indirectly, any U.S. Person and is outside the United
States when receiving and executing this Agreement;

·
The Consultant understands and agrees that offers and sales of any of the
Compensation Shares prior to the expiration of the period specified in
Regulation S (such period hereinafter referred to as the "Distribution
Compliance Period") shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, pursuant to the registration provisions of
the 1933 Act or an exemption therefrom, and that all offers and sales after the
Distribution Compliance Period shall be made only in compliance with the
registration provisions of the 1933 Act or an exemption therefrom and in each
case only in accordance with applicable state and federal securities laws;

·
The Consultant acknowledges that it has not acquired the Compensation Shares as
a result of, and will not itself engage in, any "directed selling efforts" (as
defined in Regulation S under the 1933 Act) in the United States in respect of
any of the Securities which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the
Compensation Shares; provided, however, that The Consultant may sell or
otherwise dispose of any of the Compensation Shares pursuant to registration of
any of the Compensation Shares pursuant to the 1933 Act and any applicable
securities laws or under an exemption from such registration requirements and as
otherwise provided herein; and

·
hedging transactions involving the Compensation Shares may not be conducted
unless such transactions are in compliance with the provisions of the 1933 Act
and in each case only in accordance with applicable securities laws.



10. Severability.  This Agreement may be dissolved at any time provided that a
thirty (30) day prior written notice is duly serviced to the other party. In the
event any part of this Agreement shall be held to be invalid by any competent
court or arbitration panel, this Agreement shall be interpreted as if only that
part is invalid and that the parties to this Agreement will continue to execute
the rest of this Agreement to the best of their abilities unless both parties
mutually consent in writing to the cancellation of this Agreement.


11. Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be hand delivered, telegraphed, telexed,
or transmitted by facsimile, or sent by certified, registered or express mail,
or postage prepaid, and shall be deemed given when so delivered personally,
telegraphed, telexed or sent/transmitted by facsimile, or if mailed, two (2)
days after the date of mailing, addressed as follows:


If to the Company: HCi Viocare
                               Contact – Sotirios Leontaritis
                               Tel: +30 211 012 30 53-4
                               Email: info@hciviocare.com
                               2A Kolokotroni st. 17563, P. Faliro, Greece


If to Contractor: Georgios Dritsoulas
                           Tel: +30 6972 226 766
                           Email: dritsoulas.inc@gmail.com
                           16 Kefallinias st., 17455, Alimos, Greece
3

--------------------------------------------------------------------------------



12. No modification – assignment. All terms of this Agreement are considered
substantial, valid and in force. No modifications of this Agreement shall be
enforceable unless said modification is in writing and signed by both Consultant
and The Company. This Agreement is not assignable by either party without the
prior written consent of the other.


13.       Headings. Headings are inserted for the convenience of the Parties
only and are not to be considered when interpreting this Agreement.


14.       Governing law and jurisdiction. This Agreement is construed and shall
be interpreted in accordance with the laws of the State of Nevada, U.S.A. The
parties hereby irrevocably submit to the exclusive jurisdiction of the courts of
Nevada, for any dispute arising out of this Agreement and/or its performance.


In witness hereof The Company and Consultant have caused this Agreement to be
executed as below.




The Company




/s/Sotirios Leontaritis

___________________
HCi Viocare
By: Sotirios Leontaritis
Title: CEO
I hereby certify that I agree to the terms of the services agreement above and
am authorized to enter into this services agreement.
 


Consultant




/s/Georgios Dritsoulas
________________
Consultant
By: Georgios Dritsoulas
I hereby certify that I agree to the terms of the services agreement above and
am authorized to enter into this services agreement.
4